Case 1:17-cr-20780-MGC Document 233 Entered on FLSD Docket 12/02/2019 Page 1 of 6



                             THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  Case No. 17-cr-20780-COOKE

  UNITED STATES OF AMERICA,

                Plaintiff,
  v.

  MANUEL R. FERNANDEZ,

                Defendant.


                        MOTION FOR RELEASE PENDING APPEAL



         Pursuant to 18 U.S.C. § 3143(b), Defendant Manuel Fernandez moves for release pending

  appeal as follows:

                                            BACKGROUND

         Pursuant to the Indictment (D.E. 3), Mr. Fernandez was charged with one count of

  Conspiracy, 18 U.S.C. § 371 (Count 1); fifteen counts of Bribery, 18 U.S.C. § 201(b)(2)(C)

  (Counts 17-31); one count of False Statement, 18 U.S.C. § 1001(a)(2) (Count 32); two counts of

  Wire Fraud, 18 U.S.C. § 1343 (Counts 33 and 34); and two counts of Aggravated Identity Theft,

  18 U.S.C. § 1028A(a)(1) (Counts 35 and 36).

         The Jury rendered a Verdict (D.E. 160) of guilty on all Counts.

                                       LEGAL STANDARD

         18 U.S.C. § 3143(b) authorizes release after sentencing and pending appeal upon the

  Court’s determination of the following:

         •      The defendant "is not likely to flee;"




                                                  1
Case 1:17-cr-20780-MGC Document 233 Entered on FLSD Docket 12/02/2019 Page 2 of 6



           •        The defendant "is not likely to...pose a danger to the safety of any person or

  community if released;"

           •        The appeal is not taken for purposes of delay; and

           •        The appeal "raises a substantial question of law or fact likely to result in reversal

  [or] an order for a new trial."

  18 U.S.C. § 3143(b)(A), (B); accord Fed. R. Crim. P. 46(c); see also Fed. R. App. P. 9(c).

                    Mr. Fernandez is Not Likely to Flee and is Not a Danger to the
                               Safety of Any Person or Community

           Mr. Fernandez’ has timely attended all pretrial, trial and post-conviction proceedings. As

  acknowledged by United States Probation Officer Jimmy Navarro, Mr. Fernandez has otherwise

  complied with all of the conditions of his present bond. Presentence Investigation Report, D.E.

  228, Par. 5. There has never been an allegation of harm by Mr. Fernandez to any person or the

  community and the offenses regarding which Mr. Fernandez was convicted did not affect the safety

  of any person or the community. 1 He is respectful of the jury verdict and is confident of this Court’s

  determination of a fair and just sentence.

      An Appeal is not for the Purpose of Delay, and Will Raise Substantial Questions of Law
                       and Fact Likely to Result in a Reversal or New Trial

           When an appeal raises a substantial question of law or fact, it necessarily follows that it is

  not being taken for the purposes of delay. See 3A Charles Ann Wright et al. Federal Practice and

  Procedure § 767 (1982) ("it is difficult to conceive of a non-frivolous appeal that could

  be...characterized" as taken for purposes of delay”). Furthermore, the requirement that the appeal


  1
    The Government asserts that Mr. Fernandez affected public safety by eroding public confidence, giving Avcom
  advance notice of inspections, and by creating a “potentially serious safety risk” by misappropriating technical data.
  Government’s Sentencing Memorandum, D.E. 226 at pp. 4-5, However, the evidence at trial established that public
  safety was furthered by Avcom’s receipt of up to date Operating Equipment Manuals that Honeywell was restricting.
  Exhibit A, 6/3/2019 Testimony of Robert Hernandez, pp. 117 and 120; 5/30/2019 Testimony of Rolando Suarez, pp.
  168 - 169. Unrebutted was that Avcom maintained one of the best Operating Equipment Manual libraries. Exhibit B,
  5/23/2019 Testimony of Donald Schoonover, pp. 113-114.

                                                            2
Case 1:17-cr-20780-MGC Document 233 Entered on FLSD Docket 12/02/2019 Page 3 of 6



  raise a substantial question of law or fact likely to result in reversal or an order for a new trial does

  not mean that a court may grant bail only if it finds that its own rulings are likely to be reversed

  on appeal. United States v. Giancola, 754 F.2d 898, 900 (11th Cir. Fla. February 15, 1985). “A

  ‘substantial question’ is one of more substance than would be necessary to a finding that it was not

  frivolous. It is a ‘close’ question or one that very well could be decided the other way. Further,

  there are no blanket categories for what questions do or do not constitute ‘substantial’ ones.

  Whether a question is ‘substantial’ must be determined on a case-by-case basis.” Id. at 901.

          Without limiting the appeal to the issues described herein, the appeal will raise substantial

  questions as defined by the Eleventh Circuit including those as follows:

      •   Bribery and False Statement Counts

          The Government improperly argued in closing argument that each asserted violation of

  civil rules and regulations was a violation of Mr. Fernandez’ official duty (and continues to make

  such improper argument in connection with sentencing). But such argument lacks legal basis.

  There was and is no factual or legal support for the Government’s assertion that every obligation

  articulated in civil rules governing Mr. Fernandez’ behavior was within his official duties. To the

  contrary, courts including the Supreme Court and the Eleventh Circuit have limited the meaning

  of official duty as it relates to bribery offenses. McDonnell v. United States, 136 S. Ct. 2355 (2016)

  (District court erred when it adopted a broad interpretation of the term “official action” in 18

  U.S.C.S. § 201(a)(3) when instructing the jury.); United States v. Patel, 400 F. App'x 426, 437

  (11th Cir. 2010) (“[O]ther subsections of § 201 expressly refer to an ‘official act,’ but §

  201(b)(2)(B) does not. See 18 U.S.C. § 201(b)(1)(A) (prohibiting paying an official ‘with intent .

  . . to influence any official act’), (b)(2)(A) (prohibiting an official from accepting payment in return

  for ‘the performance of any official act’), and (b)(1)(C) and (b)(2)(C) (prohibiting giving and



                                                     3
Case 1:17-cr-20780-MGC Document 233 Entered on FLSD Docket 12/02/2019 Page 4 of 6



  receiving, respectively, a thing of value to induce acts in violation of the ‘lawful’ or ‘official’ duty

  of a public official . . ..”).

          The consequence of this argument was to contravene the clear rule of law that one cannot

  be convicted of the violation of a civil regulation. As provided in the jury instructions read by this

  Court, violation of a civil regulation is not a crime and is relevant only to whether Mr. Fernandez

  acted with criminal intent. D.E. 161, p. 11. This instruction did not “cure” the impropriety of the

  Government’s arguments, however, because the argument was carefully crafted as “official duty”

  and not as “civil regulation,” even though the effect of such argument was the same.

          Significantly, this Court rejected the defense request for a jury instruction defining official

  duty and there was no evidence in the record regarding what constituted Mr. Fernandez’ official

  duty, further exacerbating the impropriety of the Government’s argument.

          Because the Government conflated every alleged violation of applicable civil regulations

  into a crime and otherwise improperly argued the scope of Mr. Fernandez’ official duty, reversal

  of the Bribery and False Statement Convictions is likely to occur. See, e.g., United States v.

  Jakeway, 783 F. Supp. 590, 596 (M.D. Fla. 1992) (District Court granted motion for new trial

  when government's case repeatedly conflated violations of ethical rules and regulations with acts

  proscribed by criminal law.); United States v. Christo, 614 F.2d 486, 492 (5th Cir. 1980) (Fifth

  Circuit reversed conviction because the government improperly relied upon the violation of a civil

  regulation, stating "A conviction, resulting from the government’s attempt to bootstrap a series of

  checking account overdrafts, a civil regulatory violation, into an equal amount of misapplication

  felonies, cannot be allowed to stand.").

          Another likely basis for reversal is the insufficiency of the evidence to establish that Mr.

  Fernandez received consideration in return for the benefits provided to Avcom and the Suarez’s.



                                                     4
Case 1:17-cr-20780-MGC Document 233 Entered on FLSD Docket 12/02/2019 Page 5 of 6



  Other than the incredible testimony of Rolando Suarez, the Governments evidence was based

  solely on supposed bank deposit patterns reflected in summaries prepared by a summary witness,

  versus the defense witnesses - an expert in accounting and banking, plus the testimony of numerous

  family members that testified to the legitimacy of the banking activity and regarding whom the

  expert relied upon. See Second Supplement to Objection to the Presentence Report and Response

  to Motion for Judgment of Forfeiture filed simultaneously herewith and incorporated herein by

  reference.

     •   Identity Fraud counts

         There was insufficient evidence to establish beyond a reasonable doubt that the doctor’s

  note was forged, and even if it was, that Mr. Fernandez knew that the doctor’s note was forged, or

  he was otherwise without authority to use it. See Motion and Reply for Judgment Notwithstanding

  the Verdict and New Trial, D.E. 165 and 189, incorporated herein by reference.

                                          CONCLUSION

         For the foregoing reasons, the Court should order Mr. Fernandez’ continued release

  pending the outcome of his appeal on the same or substantially similar present release conditions.

         WHEREFORE, Mr. Fernandez respectfully moves for release pending appeal.

  Dated this 2nd day of December 2019.

                                                      s/ Amber Donner
                                                      Amber Donner, Esq.
                                                      Florida Bar No. 600032
                                                      GAINOR & DONNER
                                                      3250 Mary Street Suite 405
                                                      Miami, Florida 33133
                                                      O: 305-537-2000
                                                      C: 303-359-1314
                                                      F: 305-537-2001
                                                      Email: amber_donner@hotmail.com
                                                      Counsel for Defendant Manuel R.
                                                      Fernandez

                                                  5
Case 1:17-cr-20780-MGC Document 233 Entered on FLSD Docket 12/02/2019 Page 6 of 6



                                     CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of December 2019, I electronically filed the foregoing

  Motion with the Clerk of Court using the CM/ECF system which will automatically send

  notification of such filing to all interested parties.


                                                           s/ Amber Donner




                                                      6
